Title: From John Adams to William Tudor, Jr., 17 November 1819
From: Adams, John
To: Tudor, William, Jr.



My Dear Sir
Montezillo November 17th. 1819

I inclose you a letter from Judge Sewall-and an anecdote of your Hero—He had intervals of Sound reason, and strong memory—his Paroxysm’s of Insanity appeared principally at the full, and change of the Moon—at least so it appeared to me and many others—and if we were not deceived by a Book of Dr Mead’s upon the Influence of those luminary’s upon the human mind and body which were then Circulating in considerable reputation—The observation was just—
I am Sir your friend and Humble Servant—
John Adams—